18-23538-rdd        Doc 3199        Filed 04/15/19 Entered 04/15/19 15:16:17                     Main Document
                                                 Pg 1 of 23
 In re: Sears Holdings Corporation, et al.                                           Case No. 18-23538 (RDD)
 Debtors                                                    Reporting Period: February 3, 2019 – March 2, 2019
                                                                                 Federal Tax I.D. # XX-XXXXXXX


                 GLOBAL NOTES AND STATEMENTS OF LIMITATIONS
     AND DISCLAIMERS REGARDING THE DEBTORS' MONTHLY OPERATING REPORTS

 On October 15, 2018 (the “Petition Date”), Sears Holdings Corporation and 49 of its debtor
 affiliates, as debtors and debtors in possession in the above-captioned chapter 11 cases
 (collectively, the “Debtors,” and together with the Debtors’ non-debtor affiliates, the
 “Company”)1 filed voluntary petitions for relief under chapter 11 of title 11 of the United States
 Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the Southern District
 of New York (the “Bankruptcy Court”). In addition, Debtors SHC Licensed Business LLC, SHC
 Promotions LLC and SRe Holding Corporation filed their voluntary petitions for relief on October
 18, 2018, October 22, 2018 and January 7, 2019, respectively. The Debtors’ chapter 11 cases are
 being jointly administered for procedural purposes only pursuant to Rule 1015(b) of the Federal
 Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) under the caption Sears Holdings
 Corporation., et al., Case No. 18-23538 (RDD) (S.D.N.Y.), pursuant to an order entered by the
 Bankruptcy Court on October 15, 2018 [ECF No. 118]. On October 24, 2018, the United States
 Trustee for Region 2 (the “U.S. Trustee”) appointed an official committee of unsecured creditors
 pursuant to section 1102(a) of the Bankruptcy Code (the “Creditors’ Committee”) [ECF No.
 276]. The Debtors continue to operate their business and manage their properties as debtors in
 possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. On February 8, 2019,
 the Bankruptcy Court entered the Order (I) Approving the Asset Purchase Agreement Among
 Sellers and Buyer, (II) Authorizing the Sale of Certain of the Debtors’ Assets Free and Clear of
 Liens, Claims, Interests and Encumbrances, (III) Authorizing the Assumption and Assignment of
 Certain Executory Contracts, and Leases in Connection Therewith and (IV) Granting Related
 Relief [ECF No. 2507] (the “Sale Order”). The Sale Transaction (as defined in the Sale Order)
 with Transform Holdco LLC (the “Buyer”) closed on February 11, 2019 (the “Closing”).

 The following notes, statements and limitations should be referred to, and referenced in connection
 with, any review of the MOR.

 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
 LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
 Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn & Garden,
 LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc. (7180); Kmart
 Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co. (6028); Sears
 Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears Home
 Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services, Inc. (2859);
 Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck Acceptance Corp.
 (0535); Sears, Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC (None); SHC
 Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California Builder Appliances, Inc.
 (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839); Kmart of Michigan,
 Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart Stores of Texas LLC
 (8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears Holdings Publishing Company,
 LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC (None); SOE, Inc.
 (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC (None); BlueLight.com,
 Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com LLC (9022); Sears Brands
 Management Corporation (5365); and SRe Holding Corporation (4816). The location of the Debtors’ corporate
 headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.
18-23538-rdd       Doc 3199        Filed 04/15/19 Entered 04/15/19 15:16:17          Main Document
                                                Pg 2 of 23
 In re: Sears Holdings Corporation, et al.                                    Case No. 18-23538 (RDD)
 Debtors                                             Reporting Period: February 3, 2019 – March 2, 2019
                                                                          Federal Tax I.D. # XX-XXXXXXX



     1. Basis of Presentation. The Debtors are filing their consolidated monthly operating report
        (the “MOR”) solely for purposes of complying with the monthly operating requirements
        applicable in the Debtors’ chapter 11 cases. The MOR is in a format acceptable to the U.S.
        Trustee for the Southern District of New York (the “U.S. Trustee”). The MOR should not
        be relied upon by any persons for information relating to current or future financial
        conditions, events, or performance of any of the Debtors or their affiliates.

         In preparing the MOR, the Debtors relied on financial data derived from their books and
         records that was available at the time of preparation. Subsequent information or discovery
         may result in material changes to the MOR and errors or omissions may exist.
         Notwithstanding any such discovery, new information, or errors or omissions, the Debtors
         do not undertake any obligation or commitment to update the MOR.

         This MOR has not been prepared in accordance with accounting principles generally
         accepted in the United States of America ("U.S. GAAP") and does not include all of the
         information and footnotes required by U.S. GAAP. Therefore, there can be no assurance
         that the consolidated financial information presented herein is complete, and readers are
         strongly cautioned not to place undue reliance on the MOR.

         The information furnished in this report includes primarily normal recurring adjustments
         but does not include all the adjustments that would typically be made for the quarterly and
         annual consolidated financial statements to be in accordance with U.S. GAAP. Certain
         adjusting entries (including, but not limited to, income tax expense and intercompany profit
         eliminations) are only prepared on a quarterly basis, and therefore any such adjustments
         included herein are based on information as of February 2, 2019, the Debtors’ fiscal year
         end.

         Furthermore, the monthly financial information contained herein has not been subjected to
         the same level of accounting review and testing that the Debtors apply in the preparation
         of their quarterly and annual consolidated financial information in accordance with U.S.
         GAAP. Accordingly, upon the application of such procedures, the Debtors believe that the
         financial information may be subject to change, and these changes could be material.

         In future periods, any changes to prior period balances will be reflected in the current
         month’s MOR.

         The results of operations contained herein are not necessarily indicative of results that may
         be expected from any other period or for the full year and may not necessarily reflect the
         consolidated results of operations and financial position of the Debtors in the future.

     2. Reporting Period. Unless otherwise noted herein, the MOR generally reflects the
        Debtors’ books and records and financial activity occurring during the applicable reporting
        period. Except as otherwise noted, no adjustments have been made for activity occurring
        after the close of the reporting period.
18-23538-rdd       Doc 3199        Filed 04/15/19 Entered 04/15/19 15:16:17         Main Document
                                                Pg 3 of 23
 In re: Sears Holdings Corporation, et al.                                   Case No. 18-23538 (RDD)
 Debtors                                            Reporting Period: February 3, 2019 – March 2, 2019
                                                                         Federal Tax I.D. # XX-XXXXXXX

     3. Consolidated Entity Accounts Payable and Disbursements Systems. Cash was
        received and disbursed by the Debtors as described in the Motion of Debtors for Authority
        to (I) Continue Using Existing Cash Management System, Bank Accounts, and Business
        Forms, (II) Implement Ordinary Course Changes to Cash Management System, (III)
        Continue Intercompany Transactions, and (IV) Provide Administrative Expense Priority
        for Post-Petition Intercompany Claims and Related Relief (the “Cash Management
        Motion”) to the extent approved in the order granting the Cash Management Motion on a
        final basis (the “Final Cash Management Order”) [ECF No. 1394].

         On the Closing, in accordance with the terms of the Asset Purchase Agreement (as defined
         in the Sale Order), all of the Debtors’ bank accounts, other than those accounts listed on
         the annexed MOR-1c schedule titled “Bank Account Information,” were transferred to the
         Buyer (as defined in the Sale Order), not including any cash in such transferred bank
         accounts. The accounts listed at lines 48 – 66 represent additional accounts, including
         regional cash accounts for store deposits, opened by the Debtors during this reporting
         period and the next reporting period, which were not transferred to the Buyer by the
         Debtors.

     4. Accuracy. The financial information disclosed herein was not prepared in accordance with
        federal or state securities laws or other applicable non-bankruptcy law or in lieu of
        complying with any periodic reporting requirements thereunder. Persons and entities
        trading in or otherwise purchasing, selling, or transferring the claims against or equity
        interests in the Debtors should evaluate this financial information in light of the purposes
        for which it was prepared. The Debtors are not liable for and undertake no responsibility
        to indicate variations from securities laws or for any evaluations of the Debtors based on
        this financial information or any other information.

     5. Debtor-in-Possession Financing. On November 30, 2018, the Debtors received
        authorization from the Bankruptcy Court to access their $1,830,378,380 Debtor-in-
        Possession ABL Facility on a final basis pursuant to the Final Order (I) Authorizing the
        Debtors to (A) Obtain Post-Petition Financing, (B) Grant Senior Secured Priming Liens
        and Superpriority Administrative Expense Claims, and (C) Utilize Cash Collateral; (II)
        Granting Adequate Protection to the Pre-Petition Secured Parties; (III) Modifying the
        Automatic Stay; and (IV) Granting Related Relief [ECF No. 955] (the “Final DIP ABL
        Order”), and on December 28, 2018 the Debtors received authorization to access on a final
        basis their $350 million Junior Debtor-in-Possession Facility pursuant to the Final Junior
        DIP Order (I) Authorizing the Debtors to (A) Obtain Post-Petition Financing and (B)
        Grant Secured Priming Liens and Superpriority Administrative Expense Claim; (II)
        Modifying the Automatic Stay; and (IV) Granting Related Relief [ECF No. 1436] (the
        “Final Junior DIP Order,” and together with the Final ABL DIP Order, the “DIP
        Orders”) and the documents governing the Debtor-in-Possession financing thereunder (the
        “DIP Loan Documents”). Please see the DIP Orders for additional detail.

         Pursuant to the Sale Order, on the Closing, prepetition secured debt under the Final DIP
         ABL Order was repaid, and secured obligations under the Final Junior DIP Order were
         rolled into new financing of the Buyer and otherwise discharged as against the Debtors.
18-23538-rdd       Doc 3199        Filed 04/15/19 Entered 04/15/19 15:16:17         Main Document
                                                Pg 4 of 23
 In re: Sears Holdings Corporation, et al.                                   Case No. 18-23538 (RDD)
 Debtors                                            Reporting Period: February 3, 2019 – March 2, 2019
                                                                         Federal Tax I.D. # XX-XXXXXXX



     6. Payment of Pre-Petition Claims Pursuant to Court Orders. Within the first two days
        of the Debtors’ chapter 11 cases, the Bankruptcy Court entered orders (the “First Day
        Orders”) authorizing, but not directing, the Debtors to pay, on an interim basis, certain
        pre-petition (a) claims of critical vendors, shippers, warehousemen, other lien claimants,
        and foreign creditors; (b) taxes; (c) employee wages, salaries and other compensation and
        benefits; and (d) obligations related to the use of the Debtors’ cash management system,
        among other things. On November 16, 2018, the Bankruptcy Court approved the relief
        requested in connection with the First Day Orders on a final basis, except for the Final
        Cash Management Order, which was entered on December 21, 2018. To the extent any
        payments were made on account of such claims or obligations following the
        commencement of these chapter 11 cases pursuant to the authority granted to the Debtors
        by the Bankruptcy Court under the First Day Orders, such payments have been included in
        the MOR unless otherwise noted.

         As stated above, pursuant to the Sale Order, on the Closing, prepetition secured debt under
         the Final DIP ABL Order was repaid, and secured obligations under the Final Junior DIP
         Order were rolled into new financing of the Buyer and otherwise discharged as against the
         Debtors.

     7. Reservation of Rights. The Debtors reserve all rights to amend or supplement the MOR
        in all respects, as may be necessary or appropriate. Nothing contained in this MOR shall
        constitute a waiver of any of the Debtors’ rights or an admission with respect to their
        chapter 11 cases.

     8. Specific MOR Disclosures.

             a. Notes to MOR-la: The net cash receipts represent cash received by each Debtor
                assigned bank account.

             b. Notes to MOR-1b: Certain Debtors make disbursements on behalf of other
                Debtors. The net cash disbursements represent cash disbursed by the applicable
                Debtor excluding disbursements made on behalf of other Debtors, which are
                reflected on the accounts of the Debtors on whose behalf they are made. The total
                disbursements (for quarterly fee purposes) represent the disbursements made on
                behalf of each affiliated Debtor.

             c. Notes to MOR-1c: All amounts listed are the bank balances as of the dates in the
                footnotes on MOR-1c. The Debtors have, on a timely basis, performed bank
                account reconciliations in the ordinary course of business. Due to the level of
                detailed records, copies of the bank account statements and reconciliations are
                available for inspection only upon request.

             d. Notes to MOR-1d: This MOR lists the professional fees paid during this reporting
                period to Restructuring Professionals retained by the Debtors in these chapter 11
                cases.
18-23538-rdd       Doc 3199        Filed 04/15/19 Entered 04/15/19 15:16:17         Main Document
                                                Pg 5 of 23
 In re: Sears Holdings Corporation, et al.                                   Case No. 18-23538 (RDD)
 Debtors                                            Reporting Period: February 3, 2019 – March 2, 2019
                                                                         Federal Tax I.D. # XX-XXXXXXX



             e. Notes to MOR-2 & MOR-3: The amounts currently classified as liabilities subject
                to compromise may be subject to future adjustments depending on Bankruptcy
                Court actions, payments pursuant to Bankruptcy Court orders, further
                developments with respect to, among other things, the reconciliation and
                adjudication of claims, determinations of the secured status of certain claims, the
                value of any collateral securing such claims, rejection of executory contracts, or
                other events.

             f. Notes to MOR-4a: For status of post-petition tax payments, see disclosures as
                noted on MOR-4a. Due to the size and detail of such records, (i) copies of IRS
                Form 6123 or payment receipts; (ii) copies of tax returns filed during the reporting
                period; and (iii) a taxes aging schedule will be made available upon reasonable
                request in writing to bankruptcy counsel for the Debtors.

             g. Notes to MOR-4b: As of the date of this report, there is an ongoing dispute
                between the Debtors and the Buyer regarding certain post-petition payables.

             h. Notes to MOR-6: During the December 2018 reporting period, the 2016 Term
                Loan was rolled up into the Debtor-in-Possession ABL Facility.
       18-23538-rdd          Doc 3199         Filed 04/15/19 Entered 04/15/19 15:16:17                     Main Document
                                                           Pg 6 of 23
                                             UNITED STATES BANKRUPTCY COURT
                                              SOUTHERN DISTRICT OF NEW YORK


In re: SEARS HOLDINGS CORPORATION, et al.                                          Case No. 18-23538 (RDD)
Debtors                                                                    Reporting Period: 2/3/19 - 3/2/19

                                                                         Federal Tax I.D. No. XX-XXXXXXX

                                        CORPORATE MONTHLY OPERATING REPORT

                                                                                                 Document
REQUIRED DOCUMENTS                                                            Form No.           Attached Explanation Attached
Schedule of Cash Receipts                                             MOR-1a                           X
Schedule of Cash Disbursements                                        MOR-1b & 1b.1                    X
Bank Reconciliation (or copies of debtor's bank reconciliations)      MOR-1c.1 & 1c.2 &                X
   Copies of bank statements                                          1c.3                                 Available Upon Request
   Cash disbursements journals                                                                             Available Upon Request
Schedule of Retained Restructuring Professionals Fees                 MOR-1d                           X
Statement of Operations                                               MOR-2                            X
Balance Sheet                                                         MOR-3                            X
Status of Post-petition Taxes                                         MOR-4a                           X
   Copies of IRS Form 6123 or payment receipt                                                              Available Upon Request
   Copies of tax returns filed during reporting period                                                     Available Upon Request
Summary of Unpaid Post-petition Debts                                 MOR-4b                           X
   Listing of Aged Accounts Payable                                                                        Available Upon Request
Accounts Receivable Reconciliation and Aging                          MOR-4c                           X
Payments to Insiders                                                  MOR-5                            X
Post Petition Status of Secured Notes                                 MOR-6                            X
Debtor Questionnaire                                                  MOR-7                            X

I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
are true and correct to the best of my knowledge and belief.

/s/ Mohsin Y. Meghji                                                  4/15/19
Signature of Authorized Individual                                    Date

Mohsin Y. Meghji                                                      Chief Restructuring Officer
Printed Name of Authorized Individual                                 Title of Authorized Individual




                                                                                                                                MOR
                                                                                                                         PAGE 1 OF 18
        18-23538-rdd         Doc 3199         Filed 04/15/19 Entered 04/15/19 15:16:17                      Main Document
                                                           Pg 7 of 23
In re: SEARS HOLDINGS CORPORATION, et al.                                             Case No. 18-23538 (RDD)
(Jointly Administered)                                                       Reporting Period: 2/3/19 - 3/2/19
                                                                           Federal Tax I.D. No. XX-XXXXXXX
NOTES TO MONTHLY OPERATING REPORT
The Monthly Operating Report (“MOR”) includes activity for the following Debtors:

                                                                              BANKRUPTCY            COMPLETE EIN
 #              DEBTOR ENTITY NAME                        FILING DATE         CASE NUMBER       OR OTHER TAXPAYER I.D.
 1.   SEARS, ROEBUCK AND CO.                                 10/15/18            18-23537             XX-XXXXXXX
 2.   SEARS HOLDINGS CORPORATION                             10/15/18            18-23538             XX-XXXXXXX
 3.   KMART HOLDING CORPORATION                              10/15/18            18-23539             XX-XXXXXXX
 4.   KMART OPERATIONS LLC                                   10/15/18            18-23540             XX-XXXXXXX
 5.   SEARS OPERATIONS LLC                                   10/15/18            18-23541             XX-XXXXXXX
 6.   SERVICELIVE, INC.                                      10/15/18            18-23542             XX-XXXXXXX
 7.   A&E FACTORY SERVICE, LLC                               10/15/18            18-23543             XX-XXXXXXX
 8.   A&E HOME DELIVERY, LLC                                 10/15/18            18-23544             XX-XXXXXXX
 9.   A&E LAWN & GARDEN, LLC                                 10/15/18            18-23545             XX-XXXXXXX
10.   A&E SIGNATURE SERVICE, LLC                             10/15/18            18-23546             XX-XXXXXXX
11.   FBA HOLDINGS INC.                                      10/15/18            18-23547             XX-XXXXXXX
12.   INNOVEL SOLUTIONS, INC.                                10/15/18            18-23548             XX-XXXXXXX
13.   KMART CORPORATION                                      10/15/18            18-23549             XX-XXXXXXX
14.   MAXSERV, INC.                                          10/15/18            18-23550             XX-XXXXXXX
15.   PRIVATE BRANDS, LTD.                                   10/15/18            18-23551             XX-XXXXXXX
16.   SEARS DEVELOPMENT CO.                                  10/15/18            18-23552             XX-XXXXXXX
17.   SEARS HOLDINGS MANAGEMENT CORPORATION                  10/15/18            18-23553             XX-XXXXXXX
18.   SEARS HOME & BUSINESS FRANCHISES, INC.                 10/15/18            18-23554             XX-XXXXXXX
19.   SEARS HOME IMPROVEMENT PRODUCTS, INC.                  10/15/18            18-23555             XX-XXXXXXX
20.   SEARS INSURANCE SERVICES, L.L.C.                       10/15/18            18-23556             XX-XXXXXXX
21.   SEARS PROCUREMENT SERVICES, INC.                       10/15/18            18-23557             XX-XXXXXXX
22.   SEARS PROTECTION COMPANY                               10/15/18            18-23558             XX-XXXXXXX
23.   SEARS PROTECTION COMPANY (PR) INC.                     10/15/18            18-23559             XX-XXXXXXX
24.   SEARS ROEBUCK ACCEPTANCE CORP.                         10/15/18            18-23560             XX-XXXXXXX
25.   SEARS, ROEBUCK DE PUERTO RICO, INC.                    10/15/18            18-23561             XX-XXXXXXX
26.   SYW RELAY LLC                                          10/15/18            18-23562             XX-XXXXXXX
27.   WALLY LABS LLC                                         10/15/18            18-23563                None
28.   BIG BEAVER OF FLORIDA DEVELOPMENT, LLC                 10/15/18            18-23564                None
29.   CALIFORNIA BUILDER APPLIANCES, INC.                    10/15/18            18-23565             XX-XXXXXXX
30.   FLORIDA BUILDER APPLIANCES, INC.                       10/15/18            18-23566             XX-XXXXXXX
31.   KBL HOLDING INC.                                       10/15/18            18-23567             XX-XXXXXXX
32.   KLC, INC.                                              10/15/18            18-23568             XX-XXXXXXX
33.   SEARS PROTECTION COMPANY (FLORIDA), LLC                10/15/18            18-23569             XX-XXXXXXX
34.   KMART OF WASHINGTON LLC                                10/15/18            18-23570             XX-XXXXXXX
35.   KMART STORES OF ILLINOIS LLC                           10/15/18            18-23571             XX-XXXXXXX
36.   KMART STORES OF TEXAS LLC                              10/15/18            18-23572             XX-XXXXXXX
37.   MYGOFER LLC                                            10/15/18            18-23573             XX-XXXXXXX
38.   SEARS BRANDS BUSINESS UNIT CORPORATION                 10/15/18            18-23574             XX-XXXXXXX
39.   SEARS HOLDINGS PUBLISHING COMPANY, LLC                 10/15/18            18-23575             XX-XXXXXXX
40.   KMART OF MICHIGAN, INC.                                10/15/18            18-23576             XX-XXXXXXX
41.   SHC DESERT SPRINGS, LLC                                10/15/18            18-23577                None
42.   SOE, INC.                                              10/15/18            18-23578             XX-XXXXXXX
43.   STARWEST, LLC                                          10/15/18            18-23579             XX-XXXXXXX
44.   STI MERCHANDISING, INC.                                10/15/18            18-23580             XX-XXXXXXX
45.   TROY COOLIDGE NO. 13, LLC                              10/15/18            18-23581                None
46.   BLUELIGHT.COM, INC.                                    10/15/18            18-23582             XX-XXXXXXX
47.   SEARS BRANDS, L.L.C.                                   10/15/18            18-23583             XX-XXXXXXX
48.   SEARS BUYING SERVICES, INC.                            10/15/18            18-23584             XX-XXXXXXX
49.   KMART.COM LLC                                          10/15/18            18-23585             XX-XXXXXXX
50.   SEARS BRANDS MANAGEMENT CORPORATION                    10/15/18            18-23586             XX-XXXXXXX
51.   SHC LICENSED BUSINESS LLC                              10/18/18            18-23616             XX-XXXXXXX
52.   SHC PROMOTIONS LLC                                     10/22/18            18-23630             XX-XXXXXXX
53.   SRE HOLDING CORPORATION                                 1/7/19             19-22031             XX-XXXXXXX




                                                                                                                             Notes to MOR
                                                                                                                            PAGE 2 OF 18
          18-23538-rdd               Doc 3199             Filed 04/15/19 Entered 04/15/19 15:16:17                              Main Document
                                                                       Pg 8 of 23
In re: SEARS HOLDINGS CORPORATION, et al.                                                          Case No. 18-23538 (RDD)
(Jointly Administered)                                                                    Reporting Period: 2/3/19 - 3/2/19
MOR-1a                                                                                  Federal Tax I.D. No. XX-XXXXXXX
(in US Dollars)
(Unaudited)
                                                       SCHEDULE OF RECEIPTS



                                                                                       BANKRUPTCY                 NET CASH
  #                     DEBTOR ENTITY NAME                                             CASE NUMBER               RECEIPTS (a)
   1.   SEARS, ROEBUCK AND CO.                                                            18-23537           $       1,023,178,035
   2.   SEARS HOLDINGS CORPORATION                                                        18-23538                             867
   3.   KMART HOLDING CORPORATION                                                         18-23539                             -
   4.   KMART OPERATIONS LLC                                                              18-23540                             -
   5.   SEARS OPERATIONS LLC                                                              18-23541                             -
   6.   SERVICELIVE, INC.                                                                 18-23542                           5,000
   7.   A&E FACTORY SERVICE, LLC                                                          18-23543                             -
   8.   A&E HOME DELIVERY, LLC                                                            18-23544                             -
   9.   A&E LAWN & GARDEN, LLC                                                            18-23545                             -
  10.   A&E SIGNATURE SERVICE, LLC                                                        18-23546                             -
  11.   FBA HOLDINGS INC.                                                                 18-23547                             -
  12.   INNOVEL SOLUTIONS, INC.                                                           18-23548                       1,045,599
  13.   KMART CORPORATION                                                                 18-23549                      99,257,058
  14.   MAXSERV, INC.                                                                     18-23550                             -
  15.   PRIVATE BRANDS, LTD.                                                              18-23551                             -
  16.   SEARS DEVELOPMENT CO.                                                             18-23552                             -
  17.   SEARS HOLDINGS MANAGEMENT CORPORATION                                             18-23553                       9,023,663
  18.   SEARS HOME & BUSINESS FRANCHISES, INC.                                            18-23554                         142,320
  19.   SEARS HOME IMPROVEMENT PRODUCTS, INC                                              18-23555                       2,552,788
  20.   SEARS INSURANCE SERVICES, L.L.C.                                                  18-23556                             -
  21.   SEARS PROCUREMENT SERVICES, INC.                                                  18-23557                             -
  22.   SEARS PROTECTION COMPANY                                                          18-23558                             -
  23.   SEARS PROTECTION COMPANY (PR) INC.                                                18-23559                             -
  24.   SEARS ROEBUCK ACCEPTANCE CORP.                                                    18-23560                             -
  25.   SEARS, ROEBUCK DE PUERTO RICO, INC.                                               18-23561                             -
  26.   SYW RELAY LLC                                                                     18-23562                             -
  27.   WALLY LABS LLC                                                                    18-23563                             -
  28.   BIG BEAVER OF FLORIDA DEVELOPMENT, LLC                                            18-23564                             -
  29.   CALIFORNIA BUILDER APPLIANCES, INC.                                               18-23565                       1,578,744
  30.   FLORIDA BUILDER APPLIANCES, INC.                                                  18-23566                         854,046
  31.   KBL HOLDING INC.                                                                  18-23567                             -
  32.   KLC, INC.                                                                         18-23568                             -
  33.   SEARS PROTECTION COMPANY (FLORIDA), LLC                                           18-23569                             -
  34.   KMART OF WASHINGTON LLC                                                           18-23570                             -
  35.   KMART STORES OF ILLINOIS LLC                                                      18-23571                             -
  36.   KMART STORES OF TEXAS LLC                                                         18-23572                             -
  37.   MYGOFER LLC                                                                       18-23573                             -
  38.   SEARS BRANDS BUSINESS UNIT CORP                                                   18-23574                             -
  39.   SEARS HOLDINGS PUBLISHING COMPANY, LLC                                            18-23575                             -
  40.   KMART OF MICHIGAN, INC.                                                           18-23576                             -
  41.   SHC DESERT SPRINGS, LLC                                                           18-23577                             -
  42.   SOE, INC.                                                                         18-23578                             -
  43.   STARWEST, LLC                                                                     18-23579                         369,214
  44.   STI MERCHANDISING, INC.                                                           18-23580                             -
  45.   TROY COOLIDGE NO. 13, LLC                                                         18-23581                             -
  46.   BLUELIGHT.COM, INC.                                                               18-23582                             -
  47.   SEARS BRANDS, L.L.C.                                                              18-23583                             -
  48.   SEARS BUYING SERVICES, INC.                                                       18-23584                             -
  49.   KMART.COM LLC                                                                     18-23585                             -
  50.   SEARS BRANDS MANAGEMENT CORPORATION                                               18-23586                          69,266
  51.   SHC LICENSED BUSINESS LLC                                                         18-23616                             -
  52.   SHC PROMOTIONS LLC                                                                18-23630                             -
  53.   SRE HOLDING CORPORATION                                                           19-22031                             -
        TOTAL                                                                                                       $1,138,076,601
Footnote(s):
(a) The net cash receipts represent cash received by each Debtor's assigned bank account.


                                                                                                                                              MOR-1a
                                                                                                                                          PAGE 3 OF 18
          18-23538-rdd              Doc 3199            Filed 04/15/19 Entered 04/15/19 15:16:17                                       Main Document
                                                                     Pg 9 of 23
In re: SEARS HOLDINGS CORPORATION, et al.                                                                                Case No. 18-23538 (RDD)
(Jointly Administered)                                                                                          Reporting Period: 2/3/19 - 3/2/19
MOR-1b                                                                                                        Federal Tax I.D. No. XX-XXXXXXX
(in US Dollars)
(Unaudited)
                                                               SCHEDULE OF DISBURSEMENTS
                                                                                                                PLUS: ESTATE
                                                                                                              DISBURSEMENTS
                                                                                                                    MADE BY               TOTAL
                                                                                NET CASH                            OUTSIDE          DISBURSEMENTS
                                                                  BANKRUPTCY DISBURSEMENTS                          SOURCES         (FOR QUARTERLY
  #                DEBTOR ENTITY NAME                             CASE NUMBER      (a)                       (i.e. escrow accounts)   FEE PURPOSES)            F/N
   1.   SEARS, ROEBUCK AND CO.                                       18-23537 $   867,918,605                 $                -    $        867,918,605       (b)
   2.   SEARS HOLDINGS CORPORATION                                   18-23538           93,762                          31,396,328            31,490,090       (c)
   3.   KMART HOLDING CORPORATION                                    18-23539              -                                   -                     -
   4.   KMART OPERATIONS LLC                                         18-23540       2,377,687                                  -               2,377,687
   5.   SEARS OPERATIONS LLC                                         18-23541       3,689,474                                  -               3,689,474
   6.   SERVICELIVE, INC.                                            18-23542          144,020                                 -                 144,020
   7.   A&E FACTORY SERVICE, LLC                                     18-23543          359,446                                 -                 359,446
   8.   A&E HOME DELIVERY, LLC                                       18-23544           62,538                                 -                  62,538
   9.   A&E LAWN & GARDEN, LLC                                       18-23545              -                                   -                     -
  10.   A&E SIGNATURE SERVICE, LLC                                   18-23546              -                                   -                     -
  11.   FBA HOLDINGS INC.                                            18-23547              -                                   -                     -
  12.   INNOVEL SOLUTIONS, INC.                                      18-23548      13,883,112                                  -              13,883,112
  13.   KMART CORPORATION                                            18-23549      58,928,029                                  -              58,928,029
  14.   MAXSERV, INC.                                                18-23550          722,631                                 -                 722,631
  15.   PRIVATE BRANDS, LTD.                                         18-23551              -                                   -                     -
  16.   SEARS DEVELOPMENT CO.                                        18-23552              -                                   -                     -
  17.   SEARS HOLDINGS MANAGEMENT CORPORATION                        18-23553       9,142,035                                  -               9,142,035
  18.   SEARS HOME & BUSINESS FRANCHISES, INC.                       18-23554          186,909                                 -                 186,909
  19.   SEARS HOME IMPROVEMENT PRODUCTS, INC                         18-23555       5,883,341                                  -               5,883,341
  20.   SEARS INSURANCE SERVICES, L.L.C.                             18-23556            5,974                                 -                   5,974
  21.   SEARS PROCUREMENT SERVICES, INC.                             18-23557              -                                   -                     -
  22.   SEARS PROTECTION COMPANY                                     18-23558           55,253                                 -                  55,253
  23.   SEARS PROTECTION COMPANY (PR) INC.                           18-23559              -                                   -                     -
  24.   SEARS ROEBUCK ACCEPTANCE CORP.                               18-23560       6,815,430                                  -               6,815,430
  25.   SEARS, ROEBUCK DE PUERTO RICO, INC.                          18-23561          608,935                                 -                 608,935
  26.   SYW RELAY LLC                                                18-23562              -                                   -                     -
  27.   WALLY LABS LLC                                               18-23563              -                                   -                     -
  28.   BIG BEAVER OF FLORIDA DEVELOPMENT, LLC                       18-23564              -                                   -                     -
  29.   CALIFORNIA BUILDER APPLIANCES, INC.                          18-23565          195,883                                 -                 195,883
  30.   FLORIDA BUILDER APPLIANCES, INC.                             18-23566          223,125                                 -                 223,125
  31.   KBL HOLDING INC.                                             18-23567              -                                   -                     -
  32.   KLC, INC.                                                    18-23568              -                                   -                     -
  33.   SEARS PROTECTION COMPANY (FLORIDA), LLC                      18-23569              -                                   -                     -
  34.   KMART OF WASHINGTON LLC                                      18-23570           56,801                                 -                  56,801
  35.   KMART STORES OF ILLINOIS LLC                                 18-23571       1,671,829                                  -               1,671,829
  36.   KMART STORES OF TEXAS LLC                                    18-23572           74,996                                 -                  74,996
  37.   MYGOFER LLC                                                  18-23573              -                                   -                     -
  38.   SEARS BRANDS BUSINESS UNIT CORP                              18-23574          209,032                                 -                 209,032
  39.   SEARS HOLDINGS PUBLISHING COMPANY, LLC                       18-23575              -                                   -                     -
  40.   KMART OF MICHIGAN, INC.                                      18-23576          979,880                                 -                 979,880
  41.   SHC DESERT SPRINGS, LLC                                      18-23577              -                                   -                     -
  42.   SOE, INC.                                                    18-23578              -                                   -                     -
  43.   STARWEST, LLC                                                18-23579          169,601                                 -                 169,601
  44.   STI MERCHANDISING, INC.                                      18-23580              -                                   -                     -
  45.   TROY COOLIDGE NO. 13, LLC                                    18-23581              -                                   -                     -
  46.   BLUELIGHT.COM, INC.                                          18-23582              -                                   -                     -
  47.   SEARS BRANDS, L.L.C.                                         18-23583              -                                   -                     -
  48.   SEARS BUYING SERVICES, INC.                                  18-23584              -                                   -                     -
  49.   KMART.COM LLC                                                18-23585              -                                   -                     -
  50.   SEARS BRANDS MANAGEMENT CORPORATION                          18-23586           60,919                                 -                  60,919
  51.   SHC LICENSED BUSINESS LLC                                    18-23616              -                                   -                     -
  52.   SHC PROMOTIONS LLC                                           18-23630           18,209                                 -                  18,209
  53.   SRE HOLDING CORPORATION                                      19-22031              -                                   -                     -
        TOTAL                                                                 $   974,537,455                $          31,396,328 $       1,005,933,783
Footnote(s):
(a) The net cash disbursements represent cash disbursed by the Debtor entity excluding disbursements made on behalf of other Debtor entities, which are reflected on
     the accounts of the Debtors on whose behalf they are made.
(b) Sears, Roebuck and Co. (18-23537) disbursements of $867,918,605 million represents paydown of the DIP ABL $513,118,726 million, Revolver $219,048,719
     million and other disbursements $135,751,160 million.
(c) Sears Holdings Corporation (18-23538) disbursements made by outside sources represents professional fee payments.

                                                                                                                                                                 MOR-1b
                                                                                                                                                             PAGE 4 OF 18
          18-23538-rdd     Doc 3199          Filed 04/15/19 Entered 04/15/19 15:16:17                    Main Document
                                                          Pg 10 of 23
In re: SEARS HOLDINGS CORPORATION, et al.                                                            Case No. 18-23538 (RDD)
(Jointly Administered)                                                                      Reporting Period: 2/3/19 - 3/2/19
MOR-1b.1                                                                                  Federal Tax I.D. No. XX-XXXXXXX
(in US Dollars)
(Unaudited)
                                            QTD SUMMARY OF DISBURSEMENTS BY DEBTOR
                                                                                             Q1'19
                                                                TOTAL                         TOTAL                  QTD TOTAL
                                                           DISBURSEMENTS                 DISBURSEMENTS             DISBURSEMENTS
                                                          (FOR QUARTERLY                (FOR QUARTERLY            (FOR QUARTERLY
                                            BANKRUPTCY      FEE PURPOSES)                 FEE PURPOSES)             FEE PURPOSES)
 # DEBTOR ENTITY NAME                       CASE NUMBER   JAN. 6 - FEB. 2, 2019        FEB. 3 - MAR. 2, 2019     JAN. 6 - MAR. 2, 2019
 1. SEARS, ROEBUCK AND CO.                    18-23537  $            404,821,279     $             867,918,605   $        1,272,739,884
 2. SEARS HOLDINGS CORPORATION                18-23538                  9,380,483                   31,490,090               40,870,573
 3. KMART HOLDING CORPORATION                 18-23539                         -                           -                        -
 4. KMART OPERATIONS LLC                      18-23540                  7,807,292                    2,377,687               10,184,979
 5. SEARS OPERATIONS LLC                      18-23541                  1,140,480                    3,689,474                4,829,954
 6. SERVICELIVE, INC.                         18-23542                    321,201                      144,020                  465,221
 7. A&E FACTORY SERVICE, LLC                  18-23543                  1,428,772                      359,446                1,788,218
 8. A&E HOME DELIVERY, LLC                    18-23544                    193,219                       62,538                  255,757
 9. A&E LAWN & GARDEN, LLC                    18-23545                         -                           -                        -
10. A&E SIGNATURE SERVICE, LLC                18-23546                         -                           -                        -
11. FBA HOLDINGS INC.                         18-23547                         -                           -                        -
12. INNOVEL SOLUTIONS, INC.                   18-23548                36,174,616                    13,883,112               50,057,728
13. KMART CORPORATION                         18-23549               268,547,808                    58,928,029              327,475,837
14. MAXSERV, INC.                             18-23550                  3,043,570                      722,631                3,766,201
15. PRIVATE BRANDS, LTD.                      18-23551                         -                           -                        -
16. SEARS DEVELOPMENT CO.                     18-23552                         -                           -                        -
17. SEARS HOLDINGS MANAGEMENT CORPORATION     18-23553                12,552,648                     9,142,035               21,694,683
18. SEARS HOME & BUSINESS FRANCHISES, INC.    18-23554                  1,475,472                      186,909                1,662,381
19. SEARS HOME IMPROVEMENT PRODUCTS, INC      18-23555                17,701,482                     5,883,341               23,584,822
20. SEARS INSURANCE SERVICES, L.L.C.          18-23556                    225,494                        5,974                  231,468
21. SEARS PROCUREMENT SERVICES, INC.          18-23557                         -                           -                        -
22. SEARS PROTECTION COMPANY                  18-23558                    229,269                       55,253                  284,522
23. SEARS PROTECTION COMPANY (PR) INC.        18-23559                         -                           -                        -
24. SEARS ROEBUCK ACCEPTANCE CORP.            18-23560                12,719,693                     6,815,430               19,535,123
25. SEARS, ROEBUCK DE PUERTO RICO, INC.       18-23561                  3,836,024                      608,935                4,444,959
26. SYW RELAY LLC                             18-23562                         -                           -                        -
27. WALLY LABS LLC                            18-23563                         -                           -                        -
28. BIG BEAVER OF FLORIDA DEVELOPMENT, LLC    18-23564                         -                           -                        -
29. CALIFORNIA BUILDER APPLIANCES, INC.       18-23565                  3,931,711                      195,883                4,127,594
30. FLORIDA BUILDER APPLIANCES, INC.          18-23566                  5,322,503                      223,125                5,545,628
31. KBL HOLDING INC.                          18-23567                         -                           -                        -
32. KLC, INC.                                 18-23568                         -                           -                        -
33. SEARS PROTECTION COMPANY (FLORIDA), LLC   18-23569                         -                           -                        -
34. KMART OF WASHINGTON LLC                   18-23570                    193,131                       56,801                  249,932
35. KMART STORES OF ILLINOIS LLC              18-23571                  1,317,187                    1,671,829                2,989,015
36. KMART STORES OF TEXAS LLC                 18-23572                  1,369,578                       74,996                1,444,574
37. MYGOFER LLC                               18-23573                         -                           -                        -
38. SEARS BRANDS BUSINESS UNIT CORP           18-23574                    699,629                      209,032                  908,661
39. SEARS HOLDINGS PUBLISHING COMPANY, LLC    18-23575                         -                           -                        -
40. KMART OF MICHIGAN, INC.                   18-23576                  2,835,298                      979,880                3,815,178
41. SHC DESERT SPRINGS, LLC                   18-23577                         -                           -                        -
42. SOE, INC.                                 18-23578                         -                           -                        -
43. STARWEST, LLC                             18-23579                  1,880,068                      169,601                2,049,669
44. STI MERCHANDISING, INC.                   18-23580                         -                           -                        -
45. TROY COOLIDGE NO. 13, LLC                 18-23581                         -                           -                        -
46. BLUELIGHT.COM, INC.                       18-23582                         -                           -                        -
47. SEARS BRANDS, L.L.C.                      18-23583                         -                           -                        -
48. SEARS BUYING SERVICES, INC.               18-23584                         -                           -                        -
49. KMART.COM LLC                             18-23585                    217,248                          -                    217,248
50. SEARS BRANDS MANAGEMENT CORPORATION       18-23586                    271,613                       60,919                  332,532
51. SHC LICENSED BUSINESS LLC                 18-23616                         -                           -                        -
52. SHC PROMOTIONS LLC                        18-23630                      62,115                      18,209                   80,324
53. SRE HOLDING CORPORATION                   19-22031                         -                           -                        -
    Total                                               $            799,698,882     $           1,005,933,783   $        1,805,632,665




                                                                                                                                 MOR-1b.1
                                                                                                                              PAGE 5 OF 18
        18-23538-rdd     Doc 3199         Filed 04/15/19 Entered 04/15/19 15:16:17                    Main Document
                                                       Pg 11 of 23
In re: SEARS HOLDINGS CORPORATION, et al.                                                     Case No. 18-23538 (RDD)
(Jointly Administered)                                                               Reporting Period: 2/3/19 - 3/2/19
MOR-1c.1                                                                           Federal Tax I.D. No. XX-XXXXXXX
(in US Dollars)
(Unaudited)
                              BANK ACCOUNT INFORMATION
                                                                                            LAST 4
                                            CASE                                            DIGITS        BANK
 #               LEGAL ENTITY              NUMBER                   BANK                  ACCOUNT #      BALANCE         F/N
Debtor Bank Accounts Opened Pre-Closing
   1. Kmart Corporation                    18-23549   BancorpSouth                                3945       $147,506    (a)(b)
   2. Kmart Corporation                    18-23549   Bank of America, N.A.                       2637           N/A     (c)(d)
   3. Kmart Corporation                    18-23549   Bank of America, N.A.                       3428           N/A       (c)
   4. Kmart Corporation                    18-23549   Bank of America, N.A.                       3884           N/A       (c)
   5. Kmart Corporation                    18-23549   Bank of America, N.A.                       4067           N/A       (c)
   6. Kmart Corporation                    18-23549   Bank of America, N.A.                       4339           N/A       (c)
   7. Kmart Corporation                    18-23549   Bank of America, N.A.                       5450     10,000,000      (f)
   8. Kmart Corporation                    18-23549   Bank of America, N.A.                       6688           N/A       (c)
   9. Kmart Corporation                    18-23549   Bank of America, N.A.                       8793           N/A       (c)
  10. Kmart Corporation                    18-23549   Bank of America, N.A.                       8832           N/A       (c)
  11. Kmart Corporation                    18-23549   Bank of America, N.A.                       8978      3,393,613      (f)
  12. Kmart Corporation                    18-23549   Bank Of Oklahoma                            5769          8,754    (e)(b)
  13. Kmart Corporation                    18-23549   Capital One Bank                            9632        146,448      (g)
  14. Kmart Corporation                    18-23549   Cherokee State Bank                         0494            -      (f)(h)
  15. Kmart Corporation                    18-23549   First National Bank                         0001         11,045      (f)
  16. Kmart Corporation                    18-23549   First National Bank of Grayson              4081            -        (i)
  17. Kmart Corporation                    18-23549   First Tennessee                             0555         29,613      (g)
  18. Kmart Corporation                    18-23549   Hilltop National Bank                       4003            -      (f)(h)
  19. Kmart Corporation                    18-23549   Union Bank                                  1583        405,447      (e)
  20. Kmart Corporation                    18-23549   United Missouri Bank                        0553        103,661      (e)
  21. Kmart Corporation                    18-23549   United Missouri Bank                        3100            -      (e)(j)
  22. Kmart Corporation                    18-23549   United Missouri Bank                        4642            -      (e)(j)
  23. Kmart Corporation                    18-23549   Fidelity Bank                               2180          3,819    (f)(k)
  24. Kmart Corporation                    18-23549   First Interstate Bank of Riverton           1274          2,434    (l)(k)
  25. Kmart Corporation                    18-23549   M&T Bank                                    2880          9,290      (e)
  26. Kmart Corporation                    18-23549   NorState Federal Credit Union               6752         15,026    (f)(k)
  27. Kmart Corporation                    18-23549   Old National Bank                           5501          3,794    (f)(k)
  28. Kmart Corporation                    18-23549   PNC Bank                                    5929         20,000     (n)
  29. Kmart Corporation                    18-23549   Wells Fargo                                 5915         96,350      (f)
  30. Kmart Corporation                    18-23549   Zions National Bank                         6778          6,295    (f)(k)
  31. Sears, Roebuck and Co.               18-23537   Bank of America, N.A.                       0422           N/A       (c)
  32. Sears, Roebuck and Co.               18-23537   Bank of America, N.A.                       1496           N/A       (c)
  33. Sears, Roebuck and Co.               18-23537   Bank of America, N.A.                       1561           N/A       (c)
  34. Sears, Roebuck and Co.               18-23537   Bank of America, N.A.                       1579           N/A       (c)
  35. Sears, Roebuck and Co.               18-23537   Bank of America, N.A.                       2154           N/A       (c)
  36. Sears, Roebuck and Co.               18-23537   Bank of America, N.A.                       2439           N/A       (c)
  37. Sears, Roebuck and Co.               18-23537   Bank of America, N.A.                       2648           N/A       (c)
  38. Sears, Roebuck and Co.               18-23537   Bank of America, N.A.                       5505           N/A       (c)
  39. Sears, Roebuck and Co.               18-23537   Bank of America, N.A.                       6350           N/A       (c)
  40. Sears, Roebuck and Co.               18-23537   Bank of America, N.A.                       6388           N/A       (c)
  41. Sears, Roebuck and Co.               18-23537   Bank of America, N.A.                       6570    108,571,885      (f)
  42. Sears, Roebuck and Co.               18-23537   Bank of America, N.A.                       8279        490,835      (f)
  43. Sears, Roebuck and Co.               18-23537   Bank of America, N.A.                       8492           N/A       (c)
  44. Sears, Roebuck and Co.               18-23537   Bank of America, N.A.                       8501           N/A       (c)
  45. Sears, Roebuck and Co.               18-23537   Bank of America, N.A.                       8965     88,046,942      (f)
  46. Sears, Roebuck and Co.               18-23537   Bank of America, N.A.                       9540            -        (f)
  47. Sears, Roebuck and Co.               18-23537   PNC Bank                                    2095         49,526     (n)
  48. Sears, Roebuck and Co.               18-23537   Regions Bank                                3439         48,339     (q)
  49. Sears, Roebuck and Co.               18-23537   Union Bank                                  4871        404,759      (e)
  50. Sears, Roebuck and Co.               18-23537   Wells Fargo                                 5907        110,378      (f)
                                                                                                                             MOR-1c.1
                                                                                                                          PAGE 6 OF 18
        18-23538-rdd      Doc 3199        Filed 04/15/19 Entered 04/15/19 15:16:17                  Main Document
                                                       Pg 12 of 23
In re: SEARS HOLDINGS CORPORATION, et al.                                                   Case No. 18-23538 (RDD)
(Jointly Administered)                                                             Reporting Period: 2/3/19 - 3/2/19
MOR-1c.1                                                                         Federal Tax I.D. No. XX-XXXXXXX
(in US Dollars)
(Unaudited)
                                BANK ACCOUNT INFORMATION
                                                                                         LAST 4
                                               CASE                                      DIGITS         BANK
 #               LEGAL ENTITY                 NUMBER                 BANK              ACCOUNT #       BALANCE         F/N
Debtor Bank Accounts Opened Post-Closing
  51. Kmart Corporation                       18-23549   Bank of America, N.A.                  7257            -      (m)
  52. Kmart Corporation                       18-23549   Bank of America, N.A.                  7260      5,390,700    (m)
  53. Kmart Corporation                       18-23549   Bank of America, N.A.                  7338            -      (m)
  54. Kmart Corporation                       18-23549   Bank of America, N.A.                  7341            -      (m)
  55. Kmart Corporation                       18-23549   Bank of America, N.A.                  8751            -      (m)
  56. Kmart Corporation                       18-23549   Bank of America, N.A.                  8968            -      (m)
  57. Kmart Corporation                       18-23549   Bank of America, N.A.                  8971      5,043,890    (m)
  58. Kmart Corporation                       18-23549   Bank of America, N.A.                  8984            -      (m)
  59. Sears Holdings Management Corporation   18-23553   Bank of America, N.A.                  7354            -      (m)
  60. Sears Holdings Management Corporation   18-23553   Bank of America, N.A.                  7367            -      (m)
  61. Sears Roebuck Acceptance Corp.          18-23560   Bank of America, N.A.                  8036            -      (m)
  62. Sears, Roebuck and Co.                  18-23537   Bank of America, N.A.                  7231            -      (o)
  63. Sears, Roebuck and Co.                  18-23537   Bank of America, N.A.                  7244     11,128,802    (m)
  64. Sears, Roebuck and Co.                  18-23537   Bank of America, N.A.                  7312            -      (m)
  65. Sears, Roebuck and Co.                  18-23537   Bank of America, N.A.                  7325            -      (m)
  66. Sears, Roebuck and Co.                  18-23537   Bank of America, N.A.                  8764            -      (p)
  67. Sears, Roebuck and Co.                  18-23537   Bank of America, N.A.                  9019            -      (m)
  68. Sears, Roebuck and Co.                  18-23537   Bank of America, N.A.                  8997     21,551,582    (m)
  69. Sears, Roebuck and Co.                  18-23537   Bank of America, N.A.                  9006            -      (m)




                                                                                                                          MOR-1c.1
                                                                                                                       PAGE 7 OF 18
        18-23538-rdd       Doc 3199        Filed 04/15/19 Entered 04/15/19 15:16:17                   Main Document
                                                        Pg 13 of 23

In re: SEARS HOLDINGS CORPORATION, et al.                                       Case No. 18-23538 (RDD)
(Jointly Administered)                                                 Reporting Period: 2/3/19 - 3/2/19
MOR-1c.2                                                             Federal Tax I.D. No. XX-XXXXXXX
(in US Dollars)
(Unaudited)

                                 BANK ACCOUNT INFORMATION (CON'T)


Footnote(s):
(a) The bank statement(s) are for the period from 2/1/19 through 3/1/19.
(b) The bank account(s) were closed on 3/20/19.
(c) The bank account(s) are a store account that ZBA to the store depository account. This account does not
    generate a bank statement.
(d) The bank account(s) were closed on 3/22/19.
(e) The bank statement(s) are for the period from 2/2/19 through 3/1/19.
(f) The bank statement(s) are for the period from 2/1/19 through 2/28/19.
(g) The bank statement(s) are for the period from 2/2/19 through 2/28/19.
(h) The bank account(s) were closed on 2/22/19.
(i) The bank account(s) were closed on 1/31/19.
(j) The bank account(s) were closed on 2/14/19.
(k) The bank account(s) were closed on 3/29/19.
(l) The bank account statement date is 3/28/19.
(m) The bank account(s) were opened during the current reporting period and the balance is as of 3/1/19.
(n) The bank statement(s) are for the period from 2/7/19 through 2/28/19.
(o) The bank account(s) were opened during the current reporting period and the balance is as of 2/28/19.
(p) The bank account(s) were opened during the current reporting period and the balance is as of 3/26/19.
(q) The bank statement(s) are for the period from 2/6/19 through 2/28/19.




                                                                                                                    MOR-1c.2
                                                                                                                 PAGE 8 OF 18
        18-23538-rdd    Doc 3199      Filed 04/15/19 Entered 04/15/19 15:16:17              Main Document
                                                   Pg 14 of 23
In re: SEARS HOLDINGS CORPORATION, et al.                                   Case No. 18-23538 (RDD)
(Jointly Administered)                                             Reporting Period: 2/3/19 - 3/2/19
MOR-1c.3                                                         Federal Tax I.D. No. XX-XXXXXXX
(in US Dollars)
(Unaudited)
                                 BANK ACCOUNT INFORMATION
                                                                                            LAST 4
                                              CASE                                          DIGITS
  #                LEGAL ENTITY             NUMBER                   BANK                 ACCOUNT #
Bank Accounts Transferred to Buyer at Closing
    1. California Builder Appliances, Inc.  18-23565 Bank of America, N.A.                       6850
    2. Florida Builder Appliances, Inc.     18-23566 Bank of America, N.A.                       7770
    3. Innovel Solutions, Inc.              18-23548 Bank of America, N.A.                       3618
    4. Kmart Corporation                    18-23549 Banco Popular                               0247
    5. Kmart Corporation                    18-23549 Banco Popular                               6180
    6. Kmart Corporation                    18-23549 Bank of America, N.A.                       0136
    7. Kmart Corporation                    18-23549 Bank of America, N.A.                       0508
    8. Kmart Corporation                    18-23549 Bank of America, N.A.                       0986
    9. Kmart Corporation                    18-23549 Bank of America, N.A.                       0994
  10. Kmart Corporation                     18-23549 Bank of America, N.A.                       1000
  11. Kmart Corporation                     18-23549 Bank of America, N.A.                       2102
  12. Kmart Corporation                     18-23549 Bank of America, N.A.                       3295
  13. Kmart Corporation                     18-23549 Bank of America, N.A.                       3531
  14. Kmart Corporation                     18-23549 Bank of America, N.A.                       3816
  15. Kmart Corporation                     18-23549 Bank of America, N.A.                       3896
  16. Kmart Corporation                     18-23549 Bank of America, N.A.                       3929
  17. Kmart Corporation                     18-23549 Bank of America, N.A.                       4404
  18. Kmart Corporation                     18-23549 Bank of America, N.A.                       6005
  19. Kmart Corporation                     18-23549 Bank of America, N.A.                       6911
  20. Kmart Corporation                     18-23549 Bank of America, N.A.                       7539
  21. Kmart Corporation                     18-23549 Bank of America, N.A.                       7542
  22. Kmart Corporation                     18-23549 Bank of America, N.A.                       7555
  23. Kmart Corporation                     18-23549 Bank of America, N.A.                       7743
  24. Kmart Corporation                     18-23549 Bank of America, N.A.                       7756
  25. Kmart Corporation                     18-23549 Bank of America, N.A.                       7769
  26. Kmart Corporation                     18-23549 Bank of America, N.A.                       7772
  27. Kmart Corporation                     18-23549 Bank of America, N.A.                       7785
  28. Kmart Corporation                     18-23549 Bank of America, N.A.                       7798
  29. Kmart Corporation                     18-23549 Bank of America, N.A.                       7808
  30. Kmart Corporation                     18-23549 Bank of America, N.A.                       7811
  31. Kmart Corporation                     18-23549 Bank of America, N.A.                       7824
  32. Kmart Corporation                     18-23549 Bank of America, N.A.                       7837
  33. Kmart Corporation                     18-23549 Bank of America, N.A.                       7970
  34. Kmart Corporation                     18-23549 BB&T Bank                                   8654
  35. Kmart Corporation                     18-23549 Citizens Bank                               7910
  36. Kmart Corporation                     18-23549 First and Farmers Bank                      0543
  37. Kmart Corporation                     18-23549 First Bank and Trust Company                9130
  38. Kmart Corporation                     18-23549 First Hawaiian Bank                         0940
  39. Kmart Corporation                     18-23549 First Interstate Bank of Billings NA        3730
  40. Kmart Corporation                     18-23549 First Interstate Bank of Billings NA        2277
  41. Kmart Corporation                     18-23549 First Security                              7014
  42. Kmart Corporation                     18-23549 First Security                              9005
  43. Kmart Corporation                     18-23549 First State Bank                            6705
  44. Kmart Corporation                     18-23549 Iowa State Bank                             4408
  45. Kmart Corporation                     18-23549 NBT Bank                                    0573
  46. Kmart Corporation                     18-23549 PNC Bank                                    0169
                                                                                                           MOR-1c.3
                                                                                                        PAGE 9 OF 18
        18-23538-rdd       Doc 3199       Filed 04/15/19 Entered 04/15/19 15:16:17               Main Document
                                                       Pg 15 of 23
In re: SEARS HOLDINGS CORPORATION, et al.                                         Case No. 18-23538 (RDD)
(Jointly Administered)                                                   Reporting Period: 2/3/19 - 3/2/19
MOR-1c.3                                                               Federal Tax I.D. No. XX-XXXXXXX
(in US Dollars)
(Unaudited)
                                     BANK ACCOUNT INFORMATION
                                                                                              LAST 4
                                                   CASE                                       DIGITS
  #                LEGAL ENTITY                   NUMBER               BANK                 ACCOUNT #
  47.   Kmart Corporation                         18-23549 PNC Bank                                3334
  48.   Kmart Corporation                         18-23549 PNC Bank                                9553
  49.   Kmart Corporation                         18-23549 Union Bank                              0694
  50.   Kmart Corporation                         18-23549 Wells Fargo                             0318
  51.   Sears Holdings Corporation                18-23538 Bank of America, N.A.                   4266
  52.   Sears Holdings Corporation                18-23538 Bank of America, N.A.                   6719
  53.   Sears Holdings Management Corporation     18-23553 Bank of America, N.A.                   5426
  54.   Sears Holdings Management Corporation     18-23553 Bank of America, N.A.                   6338
  55.   Sears Holdings Management Corporation     18-23553 Bank of America, N.A.                   6722
  56.   Sears Holdings Management Corporation     18-23553 KeyBank                                 1056
  57.   Sears Holdings Management Corporation     18-23553 US Bank                                 8942
  58.   Sears Protection Company                  18-23558 Bank of America, N.A.                   4583
  59.   Sears Protection Company (Florida), LLC   18-23569 Bank of America, N.A.                   4596
  60.   Sears Protection Company (PR), Inc.       18-23561 Banco Popular                           1580
  61.   Sears Protection Company (PR), Inc.       18-23559 Banco Popular                           5678
  62.   Sears Protection Company (PR), Inc.       18-23561 Banco Popular                           7665
  63.   Sears Roebuck Acceptance Corp.            18-23560 Bank of America, N.A.                   0955
  64.   Sears Roebuck Acceptance Corp.            18-23560 Bank of America, N.A.                   6815
  65.   Sears Roebuck Acceptance Corp.            18-23560 Bank of America, N.A.                   9512
  66.   Sears, Roebuck and Co.                    18-23537 Bank of America, N.A.                   0149
  67.   Sears, Roebuck and Co.                    18-23537 Bank of America, N.A.                   0556
  68.   Sears, Roebuck and Co.                    18-23537 Bank of America, N.A.                   0895
  69.   Sears, Roebuck and Co.                    18-23537 Bank of America, N.A.                   0903
  70.   Sears, Roebuck and Co.                    18-23537 Bank of America, N.A.                   0911
  71.   Sears, Roebuck and Co.                    18-23537 Bank of America, N.A.                   0929
  72.   Sears, Roebuck and Co.                    18-23537 Bank of America, N.A.                   0945
  73.   Sears, Roebuck and Co.                    18-23537 Bank of America, N.A.                   0952
  74.   Sears, Roebuck and Co.                    18-23555 Bank of America, N.A.                   0978
  75.   Sears, Roebuck and Co.                    18-23537 Bank of America, N.A.                   1451
  76.   Sears, Roebuck and Co.                    18-23537 Bank of America, N.A.                   1595
  77.   Sears, Roebuck and Co.                    18-23537 Bank of America, N.A.                   3107
  78.   Sears, Roebuck and Co.                    18-23537 Bank of America, N.A.                   3266
  79.   Sears, Roebuck and Co.                    18-23537 Bank of America, N.A.                   4120
  80.   Sears, Roebuck and Co.                    18-23537 Bank of America, N.A.                   4205
  81.   Sears, Roebuck and Co.                    18-23537 Bank of America, N.A.                   4394
  82.   Sears, Roebuck and Co.                    18-23537 Bank of America, N.A.                   5261
  83.   Sears, Roebuck and Co.                    18-23537 Bank of America, N.A.                   5468
  84.   Sears, Roebuck and Co.                    18-23537 Bank of America, N.A.                   5885
  85.   Sears, Roebuck and Co.                    18-23537 Bank of America, N.A.                   6654
  86.   Sears, Roebuck and Co.                    18-23537 Bank of America, N.A.                   6667
  87.   Sears, Roebuck and Co.                    18-23537 Bank of America, N.A.                   7607
  88.   Sears, Roebuck and Co.                    18-23537 Bank of America, N.A.                   7776
  89.   Sears, Roebuck and Co.                    18-23537 Bank of America, N.A.                   7802
  90.   Sears, Roebuck and Co.                    18-23537 Bank of America, N.A.                   7828
  91.   Sears, Roebuck and Co.                    18-23537 Bank of America, N.A.                   7831
  92.   Sears, Roebuck and Co.                    18-23537 Bank of America, N.A.                   7844
  93.   Sears, Roebuck and Co.                    18-23537 Bank of America, N.A.                   7857
                                                                                                                 MOR-1c.3
                                                                                                             PAGE 10 OF 18
        18-23538-rdd    Doc 3199     Filed 04/15/19 Entered 04/15/19 15:16:17           Main Document
                                                  Pg 16 of 23
In re: SEARS HOLDINGS CORPORATION, et al.                                Case No. 18-23538 (RDD)
(Jointly Administered)                                          Reporting Period: 2/3/19 - 3/2/19
MOR-1c.3                                                      Federal Tax I.D. No. XX-XXXXXXX
(in US Dollars)
(Unaudited)
                                  BANK ACCOUNT INFORMATION
                                                                                     LAST 4
                                          CASE                                       DIGITS
  #                LEGAL ENTITY          NUMBER                 BANK               ACCOUNT #
  94.   Sears, Roebuck and Co.           18-23537 Bank of America, N.A.                   7969
  95.   Sears, Roebuck and Co.           18-23537 Bank of America, N.A.                   7972
  96.   Sears, Roebuck and Co.           18-23537 Bank of America, N.A.                   8855
  97.   Sears, Roebuck and Co.           18-23537 Bank of America, N.A.                   8868
  98.   Sears, Roebuck and Co.           18-23537 Bank of America, N.A.                   8871
  99.   Sears, Roebuck and Co.           18-23537 Bank of America, N.A.                   8884
 100.   Sears, Roebuck and Co.           18-23537 Bank of America, N.A.                   8960
 101.   Sears, Roebuck and Co.           18-23537 Bank of America, N.A.                   8973
 102.   Sears, Roebuck and Co.           18-23537 Bank of America, N.A.                   8981
 103.   Sears, Roebuck and Co.           18-23537 Bank of America, N.A.                   8986
 104.   Sears, Roebuck and Co.           18-23537 Bank of America, N.A.                   8994
 105.   Sears, Roebuck and Co.           18-23537 Bank of America, N.A.                   9415
 106.   Sears, Roebuck and Co.           18-23537 Bank of America, N.A.                   9457
 107.   Sears, Roebuck and Co.           18-23537 Bank of America, N.A.                   9939
 108.   Sears, Roebuck and Co.           18-23537 Bank Of Oklahoma                        1048
 109.   Sears, Roebuck and Co.           18-23537 Capital One Bank                        4557
 110.   Sears, Roebuck and Co.           18-23537 Capital One Bank                        9999
 111.   Sears, Roebuck and Co.           18-23537 Citizens Bank                           3397
 112.   Sears, Roebuck and Co.           18-23537 First Hawaiian Bank                     8911
 113.   Sears, Roebuck and Co.           18-23537 First Tennessee                         0003
 114.   Sears, Roebuck and Co.           18-23537 KeyBank                                 4236
 115.   Sears, Roebuck and Co.           18-23537 PNC Bank                                2515
 116.   Sears, Roebuck and Co.           18-23537 PNC Bank                                3342
 117.   Sears, Roebuck and Co.           18-23537 PNC Bank                                3424
 118.   Sears, Roebuck and Co.           18-23537 Regions Bank                            5433
 119.   Sears, Roebuck and Co.           18-23537 Union Bank                              0686
 120.   Sears, Roebuck and Co.           18-23537 Wells Fargo                             2397
 121.   StarWest, LLC                    18-23579 Bank of America, N.A.                   9396




                                                                                                        MOR-1c.3
                                                                                                    PAGE 11 OF 18
        18-23538-rdd         Doc 3199      Filed 04/15/19 Entered 04/15/19 15:16:17            Main Document
                                                        Pg 17 of 23
In re: SEARS HOLDINGS CORPORATION, et al.                                  Case No. 18-23538 (RDD)
(Jointly Administered)                                            Reporting Period: 2/3/19 - 3/2/19
MOR-1d                                                          Federal Tax I.D. No. XX-XXXXXXX
(in US Dollars)
(Unaudited)

 SCHEDULE OF RETAINED RESTRUCTURING PROFESSIONAL FEE DISBURSEMENTS & US TRUSTEE FEES


                                                              AMOUNT PAID
                                                               DURING THE
                         PROFESSIONAL                       REPORTING PERIOD              CUMULATIVE (a)

  Estate Professionals
   Weil, Gotshal & Manges LLP                               $             8,200,449   $          12,347,390
   M-III Advisory Partners LP                                                   -                 3,778,954
   Wachtell, Lipton, Rosen & Katz                                           376,287                 376,287
   Lazard Freres & Co. LLC                                               14,607,060              16,251,395
   Prime Clerk                                                            2,921,471               5,549,925
   A&G Realty Partners LLC                                                  100,000                 200,000
   Jones Lang Lasalle Americas, Inc.                                        146,010                 339,646
   McAndrews Held & Malloy LTD                                              376,439                 376,439
  Total Estate Professionals                                             26,727,717              39,220,037

  Restructuring Committee Professionals
   Paul Weiss Rifkind Wharton & Garrison LLP                              3,115,824               6,462,119
   Young Conaway Stargatt & Taylor, LLP                                      63,440                 154,386
   Alvarez & Marsal North America, LLC                                      983,323               2,792,533
  Total Restructuring Committee Professionals                             4,162,587               9,409,037

  Creditor Committee Professionals
   Akin Gump Strauss Hauer & Feld LLP                                      882,462                    882,462
  Total Creditor Committee Professionals                                   882,462                    882,462

 Total Retained Professionals                                            31,772,767              49,511,537

 US Trustee Quarterly Fees                                                      -                 3,366,731

Total Professional and US Trustee Fees                      $            31,772,767   $          52,878,267

Footnotes(s):
(a) Represents payments made since the Commencement Date.




                                                                                                                     MOR-1d
                                                                                                                PAGE 12 OF 18
      18-23538-rdd        Doc 3199        Filed 04/15/19 Entered 04/15/19 15:16:17          Main Document
                                                       Pg 18 of 23
In re: SEARS HOLDINGS CORPORATION, et al.                             Case No. 18-23538 (RDD)
(Jointly Administered)                                         Reporting Period: 2/3/19 - 3/2/19
MOR-2                                                        Federal Tax I.D. No. XX-XXXXXXX
(Unaudited)

                                     STATEMENT OF OPERATIONS

Condensed & Consolidated Income Statement (a)                                         Reporting
                                                                                     Period Ended
                                                                                     March 2, 2019
                                                                                       (in millions)
  REVENUES
  Merchandise sales and services                                                 $                     150
  Services and other                                                                                    19
  Total revenues                                                                                       169

  COSTS AND EXPENSES
  Cost of sales, buying and occupancy - merchandise sales                                           144
  Cost of sales and occupancy - services and other                                                   17
  Total cost of sales, buying and occupancy                                                         161
  Selling and administrative                                                                         23
  Depreciation and amortization                                                                       3
  Gain on sales of assets                                                                          (313)
        Total costs and expenses                                                                   (126)
  Operating income (loss)                                                                           295
  Reorganization, net                                                                               (34)
  Interest expense                                                                                  (10)
  Interest and investment income (loss)                                                               4
  Other loss                                                                                          1
  Income (loss) before income taxes                                                                 256
  Income tax (expense) benefit                                                                       (1)
  NET INCOME                                                                     $                  255

  Footnote(s):
  (a) Numbers may not foot due to rounding




                                                                                                                   MOR-2
                                                                                                             PAGE 13 OF 18
      18-23538-rdd        Doc 3199        Filed 04/15/19 Entered 04/15/19 15:16:17                 Main Document
                                                       Pg 19 of 23
In re: SEARS HOLDINGS CORPORATION, et al.                                           Case No. 18-23538 (RDD)
(Jointly Administered)                                                     Reporting Period: 2/3/19 - 3/2/19
MOR-3                                                                    Federal Tax I.D. No. XX-XXXXXXX
(Unaudited)

                                                BALANCE SHEET

Condensed & Consolidated Balance Sheet (a)                                                          As of
                                                                                                 March 2, 2019
                                                                                                   (in millions)
  ASSETS
  Current assets
   Cash and Cash Equivalents                                                                 $                      24
   Restricted Cash                                                                                                 211
   Accounts Receivable                                                                                              40
   Merchandise Inventories                                                                                          13
   Prepaid Expenses and Other Current Assets                                                                       170
   Total Current Assets                                                                                            458

  Property and Equipment (net of accumulated depreciation and amortization)                                        5
  Other Assets                                                                                                   238
  Investment in Subsidiaries                                                                                  26,690
    TOTAL ASSETS                                                                             $                27,391

  LIABILITIES
  Current Liabilities
   Short-Term Borrowings                                                                                         232
   Current Portion of Long-Term Debt and Capitalized Lease Obligations                                           394
   Merchandise Payables                                                                                           50
   Intercompany Payables                                                                                      27,346
   Other Current Liabilities                                                                                     479
   Total Current Liabilities                                                                                  28,501

  Long-term Debt and Capitalized Lease Obligations                                                             1,037
  Pension and Postretirement Benefits                                                                            124
  Unearned Revenues                                                                                                56
  Other Long-term Liabilities                                                                                    432
    Total Liabilities Not Subject to Compromise                                                               30,150
  Liabilities Subject to Compromise                                                                            4,264
  Commitments and Contingencies                                                                                  -
  DEFICIT
    Total Deficit                                                                                             (7,023)
    TOTAL LIABILITIES AND DEFICIT                                                            $                27,391

  Footnote(s):
  (a) Numbers may not foot due to rounding




                                                                                                                           MOR-3
                                                                                                                     PAGE 14 OF 18
        18-23538-rdd          Doc 3199         Filed 04/15/19 Entered 04/15/19 15:16:17                           Main Document
                                                            Pg 20 of 23
In re: SEARS HOLDINGS CORPORATION, et al.                                                                  Case No. 18-23538 (RDD)
Debtors                                                                                           Reporting Period: 2/3/19 - 3/2/19
MOR-4a, 4b, 4c                                                                                  Federal Tax I.D. No. XX-XXXXXXX
(in US Dollars)


                                         MOR-4a: STATUS OF POST-PETITION TAXES

Subject: February Monthly Operating Report Attestation Regarding Post-Petition Taxes

The Debtors, Sears Holdings Corporation., et al., hereby submit this attestation regarding post-petition taxes.

All post-petition taxes for the Debtors, which are not subject to dispute or reconciliation, are current. There are no material
post-petition tax disputes or reconciliations.


/s/ Mohsin Y. Meghji
Mohsin Y. Meghji
Chief Restructuring Officer
Sears Holdings Corporation, et al.




                         MOR-4b: SUMMARY OF UNPAID POST-PETITION VENDOR PAYABLES

                                                               NUMBER OF DAYS PAST DUE
     DESCRIPTION                   CURRENT        1-30 DAYS (a) 31-60 DAYS  61-90 DAYS   91+ DAYS                            TOTAL
Combined                         $       -        $ 49,544,190 $        -  $        -  $        -                        $    49,544,190

Footnote(s):
(a) The Debtors and the Buyer are currently disputing which party is responsible for certain post-petition payables.

                                           MOR-4c: ACCOUNTS RECEIVABLE AGING

     DESCRIPTION                  CURRENT       1-30 DAYS            31-60 DAYS       61-90 DAYS           91+ DAYS          TOTAL
Accounts Receivable, Net         $ 40,059,726 $         -           $        -       $        -        $          -      $    40,059,726




                                                                                                                                  MOR-4a, 4b, 4c
                                                                                                                                  PAGE 15 OF 18
        18-23538-rdd        Doc 3199         Filed 04/15/19 Entered 04/15/19 15:16:17                        Main Document
                                                          Pg 21 of 23
In re: SEARS HOLDINGS CORPORATION, et al.                                                  Case No. 18-23538 (RDD)
Debtors                                                                           Reporting Period: 2/3/19 - 3/2/19
MOR-5                                                                           Federal Tax I.D. No. XX-XXXXXXX
(in US Dollars)


                                              PAYMENTS TO INSIDERS (a)(b)

                             INSIDER PAYMENT SUMMARY (FOR THIS PERIOD ONLY)
                                        DESCRIPTION                                                             AMOUNT
Regular Earnings, Subject to Withholding & Gross Up; Cell Phone Reimbursement; Commuter Pay              $           967,483



Footnote(s):
(a) The payments to insiders includes payments by the Debtors to individuals who were directors of the Board of Sears
Holdings Corporation and employees who have been included in the Debtors’ Key Employee Incentive Plan.
Persons included as “insiders” have been included for informational purposes only. The Debtors do not concede or take
any position with respect to: (i) such person's influence over the control of the Debtors; (ii) the management
responsibilities or functions of such individual; (iii) the decision-making or corporate authority of such individual; or (iv)
whether such individual could successfully argue that he or she is not an “insider” under applicable law, including, without
limitation, the federal securities laws or with respect to any theories of liability or for any other purpose. Further, the
inclusion of a party as an “insider” is not an acknowledgement or concession that such party is an “insider” under
applicable bankruptcy law.
(b) All payments made during this reporting period were made by the Debtors. Transform Holdco LLC refunded the
Debtors for the amount of payroll expenses allocated to the Debtors under the Asset Purchase Agreement during this
reporting period which totaled $580,039.




                                                                                                                                 MOR-5
                                                                                                                           PAGE 16 OF 18
        18-23538-rdd        Doc 3199         Filed 04/15/19 Entered 04/15/19 15:16:17                       Main Document
                                                          Pg 22 of 23
In re: SEARS HOLDINGS CORPORATION, et al.                                                         Case No. 18-23538 (RDD)
Debtors                                                                                  Reporting Period: 2/3/19 - 3/2/19
MOR-6                                                                                  Federal Tax I.D. No. XX-XXXXXXX
(in US Dollars)


                              DIP FINANCING (TERM LOAN & ABL) - As of March 2, 2019


                                                      BEGINNING          ADDITIONAL
                   DESCRIPTION                         BALANCE             DRAWS            PAYDOWNS          ENDING BALANCE
Debtor-in-Possession ABL Facility (including the         $513,118,726                 $0     ($513,118,726)                  $0
rollup of pre-petition ABL revolving and term loans
and L/Cs) Note: shows draws and paydowns of DIP
term loans only; the revolving advances are repaid
with daily cash sweep, except for revolving
advances repaid on the Effective Date (a)
DIP Junior Term Loan Facility (b)                         350,000,000                -        (350,000,000)                  -
Total                                                    $863,118,726                 $0     ($863,118,726)                   $0

Footnote(s)
(a) Pursuant to the Sale Order, on the Closing, prepetition secured debt under the Final DIP ABL Order was repaid.
(b) Secured obligations under the Final Junior DIP Order were rolled into new financing of the Buyer and otherwise
discharged as against the Debtors.




                                                                                                                             MOR-6
                                                                                                                       PAGE 17 OF 18
         18-23538-rdd              Doc 3199             Filed 04/15/19 Entered 04/15/19 15:16:17                                      Main Document
                                                                     Pg 23 of 23
In re: SEARS HOLDINGS CORPORATION, et al.                                                                            Case No. 18-23538 (RDD)
Debtors                                                                                                     Reporting Period: 2/3/19 - 3/2/19
                                                                                                          Federal Tax I.D. No. XX-XXXXXXX

                                                              MOR 7: DEBTOR QUESTIONNAIRE

Must be completed each month. If the answer to any of the questions
is “Yes”, provide a detailed explanation of each item. Attach
additional sheets if necessary.                                                          Yes                        No                          Comments
  1. Have any assets been sold or transferred outside the normal course of                X                                        The Asset Purchase Agreement was
      business this reporting period?                                                                                              approved and closed on February
                                                                                                                                   11, 2019; Real Estate transactions
                                                                                                                                   during the month include the sale
                                                                                                                                   of one Sears Full Line Store, one
                                                                                                                                   Auto Center, two Big Kmart
                                                                                                                                   Stores; one outparcel of a Big
                                                                                                                                   Kmart Store; sales of store fixtures
                                                                                                                                   and Kmart Pharmacy lists for a
                                                                                                                                   number of closed stores.
 2. Have any funds been disbursed from any account other than a debtor                    X                                        In connection with the sale, an
    in possession account this reporting period?                                                                                   escrow account was set-up for
                                                                                                                                   Transform Holdco LLC by Sears
                                                                                                                                   Holdings Corporation which was
                                                                                                                                   held at Citibank. The distributions
                                                                                                                                   out of the account were for the
                                                                                                                                   benefit of Transform Holdco LLC
                                                                                                                                   and are not reflected on MOR-1b
                                                                                                                                   Schedule of Disbursements
 3. Is the Debtor delinquent in the timely filing of any post-petition tax                                          X
    returns?
 4. Are workers compensation, general liability or other necessary                                                  X
    insurance coverages expired or cancelled, or has the debtor received
    notice of expiration or cancellation of such policies?
 5. Is the Debtor delinquent in paying any insurance premium payment?                                               X
 6. Have any payments been made on pre-petition liabilities this                                                    X
    reporting period?
 7. Are any post petition receivables (accounts, notes or loans) due from                 X                                        Sears Hometown and Outlet Stores
    related parties?                                                                                                               owes Sears, Roebuck & Co. for the
                                                                                                                                   monthly intercompany settlement
                                                                                                                                   related to service contract sales,
                                                                                                                                   inventory and other support
                                                                                                                                   functions provided by Sears,
                                                                                                                                   Roebuck & Co.
  8.   Are any post petition payroll taxes past due?                                                                X
  9.   Are any post petition State or Federal income taxes past due?                                                X
 10.   Are any post petition real estate taxes past due?                                                            X
 11.   Are any other post petition taxes past due?                                                                  X
 12.   Have any pre-petition taxes been paid during this reporting period?                X                                                          (a)
 13.   Are any amounts owed to post petition creditors delinquent?                        X                                        As of 3/15/19, there are
                                                                                                                                   approximately $48.5 million in
                                                                                                                                   delinquent invoices payable to post
                                                                                                                                   petition creditors. This is due to an
                                                                                                                                   ongoing dispute between the
                                                                                                                                   Debtors' Estate and Transform
                                                                                                                                   Holdco LLC as to which entity will
                                                                                                                                   pay the creditors.
 14. Are any wage payments past due?                                                                                X
 15. Have any post petition loans been received by the Debtor from any                                              X
     party?
 16. Is the Debtor delinquent in paying any U.S. Trustee fees?                                                      X
 17. Is the Debtor delinquent with any court ordered payments to                                                    X
     attorneys or other professionals?
 18. Have the owners or shareholders received any compensation outside                                              X
     of the normal course of business?
Footnote(s):
(a) The following pre-petition taxes were paid during this period: (i) gross receipts taxes; (ii) state income taxes for franchise businesses; and (iii) property taxes.

                                                                                                                                                                  MOR-7
                                                                                                                                                            PAGE 18 OF 18
